18-23538-rdd        Doc 1451        Filed 12/28/18 Entered 12/28/18 23:09:19                     Main Document
                                                 Pg 1 of 20
 In re: Sears Holdings Corporation, et al.                                           Case No. 18-23538 (RDD)
 Debtors                                                      Reporting Period: November 4 – December 1, 2018
                                                                                  Federal Tax I.D. # XX-XXXXXXX


                 GLOBAL NOTES AND STATEMENTS OF LIMITATIONS
     AND DISCLAIMERS REGARDING THE DEBTORS' MONTHLY OPERATING REPORTS

 On October 15, 2018 (the “Petition Date”), Sears Holdings Corporation and 49 of its debtor
 affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases
 (collectively, the “Debtors,” and together with the Debtors’ non-debtor affiliates, the
 “Company”)1 filed voluntary petitions for relief under chapter 11 of title 11 of the United States
 Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District
 of New York (the “Bankruptcy Court”). In addition, Debtors SHC Licensed Business LLC and
 SHC Promotions LLC filed their voluntary petitions for relief on October 18, 2018 and October
 22, 2018, respectively. The Debtors’ chapter 11 cases are being jointly administered for procedural
 purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the
 “Bankruptcy Rules”) under the caption Sears Holdings Corporation., et al., Case No. 18-23538
 (RDD) (S.D.N.Y.), pursuant to an order entered by the Bankruptcy Court on October 15, 2018
 [ECF No. 118]. On October 24, 2018, the United States Trustee for Region 2 (the “U.S. Trustee”)
 appointed an official committee of unsecured creditors pursuant to section 1102(a) of the
 Bankruptcy Code (the “Creditors’ Committee”) [ECF No. 276]. The Debtors continue to operate
 their business and manage their properties as debtors in possession pursuant to sections 1107(a)
 and 1108 of the Bankruptcy Code.

 The following notes and statements and limitations should be referred to, and referenced in
 connection with, any review of the MOR.

     1. Basis of Presentation. The Debtors are filing their consolidated monthly operating report
        (the “MOR”) solely for purposes of complying with the monthly operating requirements
        applicable in the Debtors’ chapter 11 cases. The MOR is in a format acceptable to the U.S.
        Trustee for the Southern District of New York (the “U.S. Trustee”). The MOR should not


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
 Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
 (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
 Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
 (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
 LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
 (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
 Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); and Sears
 Brands Management Corporation (5365). The location of the Debtors’ corporate headquarters is 3333 Beverly Road,
 Hoffman Estates, Illinois 60179.
18-23538-rdd       Doc 1451        Filed 12/28/18 Entered 12/28/18 23:09:19         Main Document
                                                Pg 2 of 20
 In re: Sears Holdings Corporation, et al.                                   Case No. 18-23538 (RDD)
 Debtors                                              Reporting Period: November 4 – December 1, 2018
                                                                          Federal Tax I.D. # XX-XXXXXXX

         be relied upon by any persons for information relating to current or future financial
         conditions, events, or performance of any of the Debtors or their affiliates.

         In preparing the MOR, the Debtors relied on financial data derived from their books and
         records that was available at the time of preparation. Subsequent information or discovery
         may result in material changes to the MOR and errors or omissions may exist.
         Notwithstanding any such discovery, new information, or errors or omissions, the Debtors
         do not undertake any obligation or commitment to update the MOR.

         This MOR has not been prepared in accordance with accounting principles generally
         accepted in the United States of America ("U.S. GAAP") and does not include all of the
         information and footnotes required by U.S. GAAP. Therefore, there can be no assurance
         that the consolidated financial information presented herein is complete, and readers are
         strongly cautioned not to place undue reliance on the MOR.

         The information furnished in this report includes primarily normal recurring adjustments
         but does not include all the adjustments that would typically be made for the quarterly and
         annual consolidated financial statements to be in accordance with U.S. GAAP. Certain
         adjusting entries (including, but not limited to, income tax expense and intercompany profit
         eliminations) are only prepared on a quarterly basis, and therefore any such adjustments
         included herein are based on information as of November 3, 2018. Furthermore, the
         monthly financial information contained herein has not been subjected to the same level of
         accounting review and testing that the Debtors apply in the preparation of their quarterly
         and annual consolidated financial information in accordance with U.S. GAAP.
         Accordingly, upon the application of such procedures, the Debtors believe that the financial
         information may be subject to change, and these changes could be material. Finally, the
         Debtors’ fiscal year end is on February 2, 2019, and their audited consolidated financial
         statements will be prepared following that date.

         This is the first filing of the MOR since the Petition Date. In future periods, any changes
         to prior period balances will be reflected in the current month’s MOR.

         The results of operations contained herein are not necessarily indicative of results that may
         be expected from any other period or for the full year and may not necessarily reflect the
         consolidated results of operations and financial position of the Debtors in the future.

     2. Reporting Period. Unless otherwise noted herein, the MOR generally reflects the
        Debtors’ books and records and financial activity occurring during the applicable reporting
        period. Except as otherwise noted, no adjustments have been made for activity occurring
        after the close of the reporting period.

     3. Consolidated Entity Accounts Payable and Disbursements Systems. Cash is received
        and disbursed by the Debtors as described in the Motion of Debtors for Authority to (I)
        Continue Using Existing Cash Management System, Bank Accounts, and Business Forms,
        (II) Implement Ordinary Course Changes to Cash Management System, (III) Continue
        Intercompany Transactions, and (IV) Provide Administrative Expense Priority for Post-
18-23538-rdd       Doc 1451        Filed 12/28/18 Entered 12/28/18 23:09:19        Main Document
                                                Pg 3 of 20
 In re: Sears Holdings Corporation, et al.                                  Case No. 18-23538 (RDD)
 Debtors                                             Reporting Period: November 4 – December 1, 2018
                                                                         Federal Tax I.D. # XX-XXXXXXX

         Petition Intercompany Claims and Related Relief (the “Cash Management Motion”) to
         the extent approved in the order granting the Cash Management Motion on a final basis
         (the “Final Cash Management Order”) [ECF No. 1394].

     4. Accuracy. The financial information disclosed herein was not prepared in accordance with
        federal or state securities laws or other applicable non-bankruptcy law or in lieu of
        complying with any periodic reporting requirements thereunder. Persons and entities
        trading in or otherwise purchasing, selling, or transferring the claims against or equity
        interests in the Debtors should evaluate this financial information in light of the purposes
        for which it was prepared. The Debtors are not liable for and undertake no responsibility
        to indicate variations from securities laws or for any evaluations of the Debtors based on
        this financial information or any other information.

     5. Debtor in Possession Financing. On November 30, 2018, the Debtors received
        authorization from the Bankruptcy Court to access their $1,830,378,380 Debtor-in-
        Possession ABL Facility on a final basis pursuant to the Final Order (I) Authorizing the
        Debtors to (A) Obtain Post-Petition Financing, (B) Grant Senior Secured Priming Liens
        and Superpriority Administrative Expense Claims, and (C) Utilize Cash Collateral; (II)
        Granting Adequate Protection to the Pre-Petition Secured Parties; (III) Modifying the
        Automatic Stay; and (IV) Granting Related Relief [ECF No. 955] (the “Final DIP ABL
        Order”), and on December 28, 2018 the Debtors received authorization to access on a final
        basis their $350 million Junior Debtor-in-Possession Facility pursuant to the Final Junior
        DIP Order (I) Authorizing the Debtors to (A) Obtain Post-Petition Financing and (B)
        Grant Secured Priming Liens and Superpriority Administrative Expense Claim; (II)
        Modifying the Automatic Stay; and (IV) Granting Related Relief [ECF No. 1436] (the
        “Final Junior DIP Order,” and together with the Final ABL DIP Order, the “DIP
        Orders”) and the documents governing the debtor in possession financing thereunder (the
        “DIP Loan Documents”). Please see the DIP Orders for additional detail.

     6. Payment of Pre-Petition Claims Pursuant to First Day Orders. Within the first two
        days of the Debtors’ chapter 11 cases, the Bankruptcy Court entered orders (the “First Day
        Orders”) authorizing, but not directing, the Debtors to pay, on an interim basis, certain
        pre-petition (a) claims of critical vendors, shippers, warehousemen, other lien claimants,
        and foreign creditors; (b) taxes; (c) employee wages, salaries and other compensation and
        benefits; and (d) obligations related to the use of the Debtors’ cash management system,
        among other things. On November 16, 2018, the Bankruptcy Court approved the relief
        requested in connection with the First Day Orders on a final basis, except for the Final
        Cash Management Order, which was entered on December 21, 2018. To the extent any
        payments were made on account of such claims or obligations following the
        commencement of these chapter 11 cases pursuant to the authority granted to the Debtors
        by the Bankruptcy Court under the First Day Orders, such payments have been included in
        the MOR unless otherwise noted.

     7. Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR
        in all respects, as may be necessary or appropriate. Nothing contained in this MOR shall
18-23538-rdd       Doc 1451        Filed 12/28/18 Entered 12/28/18 23:09:19        Main Document
                                                Pg 4 of 20
 In re: Sears Holdings Corporation, et al.                                  Case No. 18-23538 (RDD)
 Debtors                                             Reporting Period: November 4 – December 1, 2018
                                                                         Federal Tax I.D. # XX-XXXXXXX

         constitute a waiver of any of the Debtors’ rights or an admission with respect to their
         chapter 11 cases.

     8. Specific MOR Disclosures.

             a. Notes to MOR-la: The net cash receipts represent cash received by each Debtor
                assigned bank account.

             b. Notes to MOR-1b: Certain Debtors make disbursements on behalf of other
                Debtors. The net cash disbursements represents cash disbursed by the applicable
                Debtor excluding disbursements made on behalf of other Debtors, which are
                reflected on the accounts of the Debtors on whose behalf they are made. The total
                disbursements (for quarterly fee purposes) represent the disbursements made on
                behalf of each affiliated Debtor.

             c. Notes to MOR-1c: All amounts listed are the bank balances as of the date in the
                respective footnote on MOR 1-c. The Debtors have, on a timely basis, performed
                bank account reconciliations in the ordinary course of business. Due to the level of
                detailed records, copies of the bank account statements and reconciliations are
                available for inspection only upon request.

             d. Notes to MOR-1d: This MOR lists the professional fees paid during this reporting
                period to Restructuring Professionals retained by the Debtors in these chapter 11
                cases.

             e. Notes to MOR-2 & MOR-3: The amounts currently classified as liabilities subject
                to compromise may be subject to future adjustments depending on Bankruptcy
                Court actions, payments pursuant to Bankruptcy Court orders, further
                developments with respect to, among other things, the reconciliation and
                adjudication of claims, determinations of the secured status of certain claims, the
                value of any collateral securing such claims, rejection of executory contracts, or
                other events.

             f. Notes to MOR-4a: For status of post-petition tax payments, see disclosures as
                noted on MOR-4a. Due to the size and detail of such records, (i) copies of IRS
                Form 6123 or payment receipts; (ii) copies of tax returns filed during the reporting
                period; and (iii) a taxes aging schedule will be made available upon reasonable
                request in writing to bankruptcy counsel for the Debtors.

             g. Notes to MOR-4b: The Debtors are current on post-petition payables, taking into
                consideration pending credits and adjustments and disputes that arise in the
                ordinary course of business.

             h. Notes to MOR-4c: The Debtors’ accounts receivable aging for the November
                reporting period has not been finalized at the time of the filing of this MOR. The
                accounts receivable aging for this reporting period will be made available when
18-23538-rdd       Doc 1451        Filed 12/28/18 Entered 12/28/18 23:09:19        Main Document
                                                Pg 5 of 20
 In re: Sears Holdings Corporation, et al.                                  Case No. 18-23538 (RDD)
 Debtors                                             Reporting Period: November 4 – December 1, 2018
                                                                         Federal Tax I.D. # XX-XXXXXXX

                  finalized upon a reasonable request in writing to bankruptcy counsel for the
                  Debtors.
       18-23538-rdd          Doc 1451         Filed 12/28/18 Entered 12/28/18 23:09:19                     Main Document
                                                           Pg 6 of 20
                                             UNITED STATES BANKRUPTCY COURT
                                              SOUTHERN DISTRICT OF NEW YORK


In re: SEARS HOLDINGS CORPORATION, et al.                                          Case No. 18-23538 (RDD)
Debtor                                                                     Reporting Period: 11/4/18 - 12/1/18

                                                                        Federal Tax I.D. No. XX-XXXXXXX

                                        CORPORATE MONTHLY OPERATING REPORT

                                                                                                 Document
REQUIRED DOCUMENTS                                                            Form No.           Attached Explanation Attached
Schedule of Cash Receipts                                               MOR-1a                       X
Schedule of Cash Disbursements                                          MOR-1b & 1b                  X
                                                                        (CON'T)
Bank Reconciliation (or copies of debtor's bank reconciliations)        MOR-1c                       X
   Copies of bank statements                                                                               Available Upon Request
   Cash disbursements journals                                                                             Available Upon Request
Schedule of Retained Restructuring Professionals Fees                   MOR-1d                       X
Statement of Operations                                                 MOR-2                        X
Balance Sheet                                                           MOR-3                        X
Status of Post-petition Taxes                                           MOR-4a                       X
   Copies of IRS Form 6123 or payment receipt                                                              Available Upon Request
   Copies of tax returns filed during reporting period                                                     Available Upon Request
Summary of Unpaid Post-petition Debts                                   MOR-4b                       X
   Listing of Aged Accounts Payable                                                                        Available Upon Request
Accounts Receivable Reconciliation and Aging                            MOR-4c                       X
Payments to Insiders                                                    MOR-5                        X
Post Petition Status of Secured Notes                                   MOR-6                        X
Debtor Questionnaire                                                    MOR-7                        X

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.

/s/ Robert A. Riecker                                                   12/28/18
Signature of Authorized Individual                                      Date

Robert A. Riecker                                                       Member Office of the CEO and Chief Financial Officer
Printed Name of Authorized Individual                                   Title of Authorized Individual




                                                                                                                                 MOR
                                                                                                                          PAGE 1 OF 15
        18-23538-rdd         Doc 1451         Filed 12/28/18 Entered 12/28/18 23:09:19                       Main Document
                                                           Pg 7 of 20
In re: SEARS HOLDINGS CORPORATION, et al.                                             Case No. 18-23538 (RDD)
(Jointly Administered)                                                       Reporting Period: 11/4/18 - 12/1/18
                                                                           Federal Tax I.D. No. XX-XXXXXXX
NOTES TO MONTHLY OPERATING REPORT
The Monthly Operating Report ("MOR") includes activity for the following Debtors:

                                                                              BANKRUPTCY             COMPLETE EIN
 #              DEBTOR ENTITY NAME                        FILING DATE         CASE NUMBER        OR OTHER TAXPAYER I.D.
 1.   SEARS, ROEBUCK AND CO.                                 10/15/18          087-18-23537            XX-XXXXXXX
 2.   SEARS HOLDINGS CORPORATION                             10/15/18          087-18-23538            XX-XXXXXXX
 3.   KMART HOLDING CORPORATION                              10/15/18          087-18-23539            XX-XXXXXXX
 4.   KMART OPERATIONS LLC                                   10/15/18          087-18-23540            XX-XXXXXXX
 5.   SEARS OPERATIONS LLC                                   10/15/18          087-18-23541            XX-XXXXXXX
 6.   SERVICELIVE, INC.                                      10/15/18          087-18-23542            XX-XXXXXXX
 7.   A&E FACTORY SERVICE, LLC                               10/15/18          087-18-23543            XX-XXXXXXX
 8.   A&E HOME DELIVERY, LLC                                 10/15/18          087-18-23544            XX-XXXXXXX
 9.   A&E LAWN & GARDEN, LLC                                 10/15/18          087-18-23545            XX-XXXXXXX
10.   A&E SIGNATURE SERVICE, LLC                             10/15/18          087-18-23546            XX-XXXXXXX
11.   FBA HOLDINGS INC.                                      10/15/18          087-18-23547            XX-XXXXXXX
12.   INNOVEL SOLUTIONS, INC.                                10/15/18          087-18-23548            XX-XXXXXXX
13.   KMART CORPORATION                                      10/15/18          087-18-23549            XX-XXXXXXX
14.   MAXSERV, INC.                                          10/15/18          087-18-23550            XX-XXXXXXX
15.   PRIVATE BRANDS, LTD.                                   10/15/18          087-18-23551            XX-XXXXXXX
16.   SEARS DEVELOPMENT CO.                                  10/15/18          087-18-23552            XX-XXXXXXX
17.   SEARS HOLDINGS MANAGEMENT CORPORATION                  10/15/18          087-18-23553            XX-XXXXXXX
18.   SEARS HOME & BUSINESS FRANCHISES, INC.                 10/15/18          087-18-23554            XX-XXXXXXX
19.   SEARS HOME IMPROVEMENT PRODUCTS, INC.                  10/15/18          087-18-23555            XX-XXXXXXX
20.   SEARS INSURANCE SERVICES, L.L.C.                       10/15/18          087-18-23556            XX-XXXXXXX
21.   SEARS PROCUREMENT SERVICES, INC.                       10/15/18          087-18-23557            XX-XXXXXXX
22.   SEARS PROTECTION COMPANY                               10/15/18          087-18-23558            XX-XXXXXXX
23.   SEARS PROTECTION COMPANY (PR) INC.                     10/15/18          087-18-23559            XX-XXXXXXX
24.   SEARS ROEBUCK ACCEPTANCE CORP.                         10/15/18          087-18-23560            XX-XXXXXXX
25.   SEARS, ROEBUCK DE PUERTO RICO, INC.                    10/15/18          087-18-23561            XX-XXXXXXX
26.   SYW RELAY LLC                                          10/15/18          087-18-23562            XX-XXXXXXX
27.   WALLY LABS LLC                                         10/15/18          087-18-23563               None
28.   BIG BEAVER OF FLORIDA DEVELOPMENT, LLC                 10/15/18          087-18-23564               None
29.   CALIFORNIA BUILDER APPLIANCES, INC.                    10/15/18          087-18-23565            XX-XXXXXXX
30.   FLORIDA BUILDER APPLIANCES, INC.                       10/15/18          087-18-23566            XX-XXXXXXX
31.   KBL HOLDING INC.                                       10/15/18          087-18-23567            XX-XXXXXXX
32.   KLC, INC.                                              10/15/18          087-18-23568            XX-XXXXXXX
33.   SEARS PROTECTION COMPANY (FLORIDA), LLC                10/15/18          087-18-23569            XX-XXXXXXX
34.   KMART OF WASHINGTON LLC                                10/15/18          087-18-23570            XX-XXXXXXX
35.   KMART STORES OF ILLINOIS LLC                           10/15/18          087-18-23571            XX-XXXXXXX
36.   KMART STORES OF TEXAS LLC                              10/15/18          087-18-23572            XX-XXXXXXX
37.   MYGOFER LLC                                            10/15/18          087-18-23573            XX-XXXXXXX
38.   SEARS BRANDS BUSINESS UNIT CORPORATION                 10/15/18          087-18-23574            XX-XXXXXXX
39.   SEARS HOLDINGS PUBLISHING COMPANY, LLC                 10/15/18          087-18-23575            XX-XXXXXXX
40.   KMART OF MICHIGAN, INC.                                10/15/18          087-18-23576            XX-XXXXXXX
41.   SHC DESERT SPRINGS, LLC                                10/15/18          087-18-23577               None
42.   SOE, INC.                                              10/15/18          087-18-23578            XX-XXXXXXX
43.   STARWEST, LLC                                          10/15/18          087-18-23579            XX-XXXXXXX
44.   STI MERCHANDISING, INC.                                10/15/18          087-18-23580            XX-XXXXXXX
45.   TROY COOLIDGE NO. 13, LLC                              10/15/18          087-18-23581               None
46.   BLUELIGHT.COM, INC.                                    10/15/18          087-18-23582            XX-XXXXXXX
47.   SEARS BRANDS, L.L.C.                                   10/15/18          087-18-23583            XX-XXXXXXX
48.   SEARS BUYING SERVICES, INC.                            10/15/18          087-18-23584            XX-XXXXXXX
49.   KMART.COM LLC                                          10/15/18          087-18-23585            XX-XXXXXXX
50.   SEARS BRANDS MANAGEMENT CORPORATION                    10/15/18          087-18-23586            XX-XXXXXXX
51.   SHC LICENSED BUSINESS LLC                              10/18/18          087-18-23616            XX-XXXXXXX
52.   SHC PROMOTIONS LLC                                     10/22/18          087-18-23630            XX-XXXXXXX




                                                                                                                              Notes to MOR
                                                                                                                             PAGE 2 OF 15
          18-23538-rdd            Doc 1451            Filed 12/28/18 Entered 12/28/18 23:09:19                 Main Document
                                                                   Pg 8 of 20
In re: SEARS HOLDINGS CORPORATION, et al.                                    Case No. 18-23538 (RDD)
(Jointly Administered)                                              Reporting Period: 11/4/18 - 12/1/18
MOR-1a                                                            Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                        SCHEDULE OF RECEIPTS



                                                                           BANKRUPTCY         NET CASH
  #                   DEBTOR ENTITY NAME                                   CASE NUMBER       RECEIPTS (a)
   1.SEARS, ROEBUCK AND CO.                                                 087-18-23537   $     696,751,215
   2.SEARS HOLDINGS CORPORATION                                             087-18-23538             364,578
   3.KMART HOLDING CORPORATION                                              087-18-23539                 -
   4.KMART OPERATIONS LLC                                                   087-18-23540                 -
   5.SEARS OPERATIONS LLC                                                   087-18-23541                 -
   6.SERVICELIVE, INC.                                                      087-18-23542             147,061
   7.A&E FACTORY SERVICE, LLC                                               087-18-23543                 -
   8.A&E HOME DELIVERY, LLC                                                 087-18-23544                 -
   9.A&E LAWN & GARDEN, LLC                                                 087-18-23545                 -
  10.A&E SIGNATURE SERVICE, LLC                                             087-18-23546                 -
  11.FBA HOLDINGS INC.                                                      087-18-23547                 -
  12.INNOVEL SOLUTIONS, INC.                                                087-18-23548           3,075,176
  13.KMART CORPORATION                                                      087-18-23549         343,966,608
  14.MAXSERV, INC.                                                          087-18-23550                 -
  15.PRIVATE BRANDS, LTD.                                                   087-18-23551                 -
  16.SEARS DEVELOPMENT CO.                                                  087-18-23552                 -
  17.SEARS HOLDINGS MANAGEMENT CORPORATION                                  087-18-23553          33,065,228
  18.SEARS HOME & BUSINESS FRANCHISES, INC.                                 087-18-23554           1,348,727
  19.SEARS HOME IMPROVEMENT PRODUCTS, INC                                   087-18-23555           7,281,686
  20.SEARS INSURANCE SERVICES, L.L.C.                                       087-18-23556                 -
  21.SEARS PROCUREMENT SERVICES, INC.                                       087-18-23557                 -
  22.SEARS PROTECTION COMPANY                                               087-18-23558           2,840,615
  23.SEARS PROTECTION COMPANY (PR) INC.                                     087-18-23559                 -
  24.SEARS ROEBUCK ACCEPTANCE CORP.                                         087-18-23560         178,474,241
  25.SEARS, ROEBUCK DE PUERTO RICO, INC.                                    087-18-23561                 -
  26.SYW RELAY LLC                                                          087-18-23562                 -
  27.WALLY LABS LLC                                                         087-18-23563                 -
  28.BIG BEAVER OF FLORIDA DEVELOPMENT, LLC                                 087-18-23564                 -
  29.CALIFORNIA BUILDER APPLIANCES, INC.                                    087-18-23565           4,247,098
  30.FLORIDA BUILDER APPLIANCES, INC.                                       087-18-23566           8,570,123
  31.KBL HOLDING INC.                                                       087-18-23567                 -
  32.KLC, INC.                                                              087-18-23568                 -
  33.SEARS PROTECTION COMPANY (FLORIDA), LLC                                087-18-23569             172,622
  34.KMART OF WASHINGTON LLC                                                087-18-23570                 -
  35.KMART STORES OF ILLINOIS LLC                                           087-18-23571                 -
  36.KMART STORES OF TEXAS LLC                                              087-18-23572                 -
  37.MYGOFER LLC                                                            087-18-23573                 -
  38.SEARS BRANDS BUSINESS UNIT CORP                                        087-18-23574                 -
  39.SEARS HOLDINGS PUBLISHING COMPANY, LLC                                 087-18-23575                 -
  40.KMART OF MICHIGAN, INC.                                                087-18-23576                 -
  41.SHC DESERT SPRINGS, LLC                                                087-18-23577                 -
  42.SOE, INC.                                                              087-18-23578                 -
  43.STARWEST, LLC                                                          087-18-23579           1,536,279
  44.STI MERCHANDISING, INC.                                                087-18-23580                 -
  45.TROY COOLIDGE NO. 13, LLC                                              087-18-23581                 -
  46.BLUELIGHT.COM, INC.                                                    087-18-23582                 -
  47.SEARS BRANDS, L.L.C.                                                   087-18-23583                 -
  48.SEARS BUYING SERVICES, INC.                                            087-18-23584                 -
  49.KMART.COM LLC                                                          087-18-23585                 -
  50.SEARS BRANDS MANAGEMENT CORPORATION                                    087-18-23586             234,247
  51.SHC LICENSED BUSINESS LLC                                              087-18-23616                 -
  52.SHC PROMOTIONS LLC                                                     087-18-23630                 -
     TOTAL                                                                                    $1,282,075,503
Footnote(s):
(a) The net cash receipts represent cash received by each Debtor assigned bank account.




                                                                                                                             MOR-1a
                                                                                                                         PAGE 3 OF 15
          18-23538-rdd             Doc 1451             Filed 12/28/18 Entered 12/28/18 23:09:19                                      Main Document
                                                                     Pg 9 of 20
In re: SEARS HOLDINGS CORPORATION, et al.                                                                                Case No. 18-23538 (RDD)
(Jointly Administered)                                                                                          Reporting Period: 11/4/18 - 12/1/18
MOR-1b                                                                                                        Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                                              SCHEDULE OF DISBURSEMENTS
                                                                                                                PLUS: ESTATE
                                                                                                              DISBURSEMENTS
                                                                                                                    MADE BY                TOTAL
                                                                                   NET CASH                         OUTSIDE           DISBURSEMENTS
                                                                   BANKRUPTCY DISBURSEMENTS                         SOURCES          (FOR QUARTERLY
  #                 DEBTOR ENTITY NAME                             CASE NUMBER         (a)                   (i.e. escrow accounts)    FEE PURPOSES)      F/N
   1.   SEARS, ROEBUCK AND CO.                                      087-18-23537 $    990,732,960             $                 -   $         990,732,960
   2.   SEARS HOLDINGS CORPORATION                                  087-18-23538             9,182                      281,927,957           281,937,139 (b)
   3.   KMART HOLDING CORPORATION                                   087-18-23539               -                                -                     -
   4.   KMART OPERATIONS LLC                                        087-18-23540       14,894,658                               -              14,894,658
   5.   SEARS OPERATIONS LLC                                        087-18-23541       24,929,292                               -              24,929,292
   6.   SERVICELIVE, INC.                                           087-18-23542           331,616                              -                 331,616
   7.   A&E FACTORY SERVICE, LLC                                    087-18-23543        1,165,534                               -               1,165,534
   8.   A&E HOME DELIVERY, LLC                                      087-18-23544           238,307                              -                 238,307
   9.   A&E LAWN & GARDEN, LLC                                      087-18-23545               -                                -                     -
  10.   A&E SIGNATURE SERVICE, LLC                                  087-18-23546               -                                -                     -
  11.   FBA HOLDINGS INC.                                           087-18-23547               -                                -                     -
  12.   INNOVEL SOLUTIONS, INC.                                     087-18-23548       56,471,269                               -              56,471,269
  13.   KMART CORPORATION                                           087-18-23549      152,004,060                               -             152,004,060
  14.   MAXSERV, INC.                                               087-18-23550        2,841,800                               -               2,841,800
  15.   PRIVATE BRANDS, LTD.                                        087-18-23551               -                                -                     -
  16.   SEARS DEVELOPMENT CO.                                       087-18-23552               -                                -                     -
  17.   SEARS HOLDINGS MANAGEMENT CORPORATION                       087-18-23553       62,324,902                               -              62,324,902
  18.   SEARS HOME & BUSINESS FRANCHISES, INC.                      087-18-23554           228,781                              -                 228,781
  19.   SEARS HOME IMPROVEMENT PRODUCTS, INC                        087-18-23555       18,338,609                               -              18,338,609
  20.   SEARS INSURANCE SERVICES, L.L.C.                            087-18-23556           313,461                              -                 313,461
  21.   SEARS PROCUREMENT SERVICES, INC.                            087-18-23557               -                                -                     -
  22.   SEARS PROTECTION COMPANY                                    087-18-23558           171,529                              -                 171,529
  23.   SEARS PROTECTION COMPANY (PR) INC.                          087-18-23559               -                                -                     -
  24.   SEARS ROEBUCK ACCEPTANCE CORP.                              087-18-23560       13,916,285                               -              13,916,285
  25.   SEARS, ROEBUCK DE PUERTO RICO, INC.                         087-18-23561        6,096,820                               -               6,096,820
  26.   SYW RELAY LLC                                               087-18-23562            11,366                              -                  11,366
  27.   WALLY LABS LLC                                              087-18-23563               -                                -                     -
  28.   BIG BEAVER OF FLORIDA DEVELOPMENT, LLC                      087-18-23564               -                                -                     -
  29.   CALIFORNIA BUILDER APPLIANCES, INC.                         087-18-23565        8,140,280                               -               8,140,280
  30.   FLORIDA BUILDER APPLIANCES, INC.                            087-18-23566        9,251,316                               -               9,251,316
  31.   KBL HOLDING INC.                                            087-18-23567               -                                -                     -
  32.   KLC, INC.                                                   087-18-23568               -                                -                     -
  33.   SEARS PROTECTION COMPANY (FLORIDA), LLC                     087-18-23569               -                                -                     -
  34.   KMART OF WASHINGTON LLC                                     087-18-23570           483,255                              -                 483,255
  35.   KMART STORES OF ILLINOIS LLC                                087-18-23571        2,435,468                               -               2,435,468
  36.   KMART STORES OF TEXAS LLC                                   087-18-23572           288,215                              -                 288,215
  37.   MYGOFER LLC                                                 087-18-23573               -                                -                     -
  38.   SEARS BRANDS BUSINESS UNIT CORP                             087-18-23574            24,131                              -                  24,131
  39.   SEARS HOLDINGS PUBLISHING COMPANY, LLC                      087-18-23575               -                                -                     -
  40.   KMART OF MICHIGAN, INC.                                     087-18-23576        4,269,796                               -               4,269,796
  41.   SHC DESERT SPRINGS, LLC                                     087-18-23577               -                                -                     -
  42.   SOE, INC.                                                   087-18-23578               -                                -                     -
  43.   STARWEST, LLC                                               087-18-23579        3,352,693                               -               3,352,693
  44.   STI MERCHANDISING, INC.                                     087-18-23580               -                                -                     -
  45.   TROY COOLIDGE NO. 13, LLC                                   087-18-23581               -                                -                     -
  46.   BLUELIGHT.COM, INC.                                         087-18-23582               -                                -                     -
  47.   SEARS BRANDS, L.L.C.                                        087-18-23583               -                                -                     -
  48.   SEARS BUYING SERVICES, INC.                                 087-18-23584               -                                -                     -
  49.   KMART.COM LLC                                               087-18-23585           659,696                              -                 659,696
  50.   SEARS BRANDS MANAGEMENT CORPORATION                         087-18-23586        4,072,191                               -               4,072,191
  51.   SHC LICENSED BUSINESS LLC                                   087-18-23616               -                                -                     -
  52.   SHC PROMOTIONS LLC                                          087-18-23630            56,813                              -                  56,813
        TOTAL                                                                    $  1,378,054,285            $          281,927,957 $       1,659,982,242
Footnote(s):
(a) The net cash disbursements represent cash disbursed by the Debtor entity excluding disbursements made on behalf of other Debtor entities, which are
     reflected on the accounts of the Debtors on whose behalf they are made.
(b) Sears Holdings Corporation (087-18-23538) $281.9MM relates to a disbursement from the escrow PBGC account.




                                                                                                                                                              MOR-1b
                                                                                                                                                          PAGE 4 OF 15
          18-23538-rdd    Doc 1451          Filed 12/28/18 Entered 12/28/18 23:09:19                Main Document
                                                         Pg 10 of 20
In re: SEARS HOLDINGS CORPORATION, et al.                                                       Case No. 18-23538 (RDD)
(Jointly Administered)                                                                 Reporting Period: 11/4/18 - 12/1/18
MOR-1b (CON'T)                                                                       Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                       QTD SUMMARY OF DISBURSEMENTS BY DEBTOR
                                                                                        Q4'18
                                                                  TOTAL                 TOTAL             QTD TOTAL
                                                             DISBURSEMENTS         DISBURSEMENTS        DISBURSEMENTS
                                                            (FOR QUARTERLY        (FOR QUARTERLY       (FOR QUARTERLY
                                            BANKRUPTCY        FEE PURPOSES)         FEE PURPOSES)        FEE PURPOSES)
 # DEBTOR ENTITY NAME                       CASE NUMBER OCT. 15 - NOV. 3, 2018 NOV. 4 - DEC. 1, 2018 OCT. 15 - DEC. 1, 2018
1. SEARS, ROEBUCK AND CO.                    087-18-23537 $          255,100,889 $         990,732,960 $      1,245,833,849
2. SEARS HOLDINGS CORPORATION                087-18-23538                949,045           281,937,139          282,886,184
3. KMART HOLDING CORPORATION                 087-18-23539                    -                     -                    -
4. KMART OPERATIONS LLC                      087-18-23540              4,804,392            14,894,658           19,699,050
5. SEARS OPERATIONS LLC                      087-18-23541             15,302,164            24,929,292           40,231,456
6. SERVICELIVE, INC.                         087-18-23542                152,786               331,616              484,402
7. A&E FACTORY SERVICE, LLC                  087-18-23543                800,784             1,165,534            1,966,318
8. A&E HOME DELIVERY, LLC                    087-18-23544                158,551               238,307              396,857
9. A&E LAWN & GARDEN, LLC                    087-18-23545                    -                     -                    -
10. A&E SIGNATURE SERVICE, LLC               087-18-23546                    -                     -                    -
11. FBA HOLDINGS INC.                        087-18-23547                    -                     -                    -
12. INNOVEL SOLUTIONS, INC.                  087-18-23548             19,307,550            56,471,269           75,778,819
13. KMART CORPORATION                        087-18-23549             74,762,024           152,004,060          226,766,084
14. MAXSERV, INC.                            087-18-23550              1,961,037             2,841,800            4,802,837
15. PRIVATE BRANDS, LTD.                     087-18-23551                    -                     -                    -
16. SEARS DEVELOPMENT CO.                    087-18-23552                    -                     -                    -
17. SEARS HOLDINGS MANAGEMENT CORPORATION 087-18-23553                36,516,398            62,324,902           98,841,300
18. SEARS HOME & BUSINESS FRANCHISES, INC.   087-18-23554                418,338               228,781              647,119
19. SEARS HOME IMPROVEMENT PRODUCTS, INC     087-18-23555             11,508,091            18,338,609           29,846,701
20. SEARS INSURANCE SERVICES, L.L.C.         087-18-23556                 24,074               313,461              337,535
21. SEARS PROCUREMENT SERVICES, INC.         087-18-23557                    -                     -                    -
22. SEARS PROTECTION COMPANY                 087-18-23558                309,400               171,529              480,929
23. SEARS PROTECTION COMPANY (PR) INC.       087-18-23559                    -                     -                    -
24. SEARS ROEBUCK ACCEPTANCE CORP.           087-18-23560                 19,529            13,916,285           13,935,814
25. SEARS, ROEBUCK DE PUERTO RICO, INC.      087-18-23561              3,823,797             6,096,820            9,920,617
26. SYW RELAY LLC                            087-18-23562                  3,734                11,366               15,101
27. WALLY LABS LLC                           087-18-23563                    -                     -                    -
28. BIG BEAVER OF FLORIDA DEVELOPMENT, LLC   087-18-23564                    -                     -                    -
29. CALIFORNIA BUILDER APPLIANCES, INC.      087-18-23565              2,551,620             8,140,280           10,691,900
30. FLORIDA BUILDER APPLIANCES, INC.         087-18-23566              4,330,290             9,251,316           13,581,606
31. KBL HOLDING INC.                         087-18-23567                    -                     -                    -
32. KLC, INC.                                087-18-23568                    -                     -                    -
33. SEARS PROTECTION COMPANY (FLORIDA), LLC  087-18-23569                    -                     -                    -
34. KMART OF WASHINGTON LLC                  087-18-23570                307,014               483,255              790,269
35. KMART STORES OF ILLINOIS LLC             087-18-23571              1,148,561             2,435,468            3,584,029
36. KMART STORES OF TEXAS LLC                087-18-23572                143,524               288,215              431,738
37. MYGOFER LLC                              087-18-23573                    -                     -                    -
38. SEARS BRANDS BUSINESS UNIT CORP          087-18-23574                507,742                24,131              531,873
39. SEARS HOLDINGS PUBLISHING COMPANY, LLC   087-18-23575                    -                     -                    -
40. KMART OF MICHIGAN, INC.                  087-18-23576              2,129,276             4,269,796            6,399,072
41. SHC DESERT SPRINGS, LLC                  087-18-23577                    -                     -                    -
42. SOE, INC.                                087-18-23578                    -                     -                    -
43. STARWEST, LLC                            087-18-23579              4,067,014             3,352,693            7,419,706
44. STI MERCHANDISING, INC.                  087-18-23580                    -                     -                    -
45. TROY COOLIDGE NO. 13, LLC                087-18-23581                    -                     -                    -
46. BLUELIGHT.COM, INC.                      087-18-23582                    -                     -                    -
47. SEARS BRANDS, L.L.C.                     087-18-23583                    -                     -                    -
48. SEARS BUYING SERVICES, INC.              087-18-23584                    -                     -                    -
49. KMART.COM LLC                            087-18-23585                229,687               659,696              889,383
50. SEARS BRANDS MANAGEMENT CORPORATION      087-18-23586              4,198,791             4,072,191            8,270,982
51. SHC LICENSED BUSINESS LLC                087-18-23616                    -                     -                    -
52. SHC PROMOTIONS LLC                       087-18-23630                 45,116                56,813              101,929
    Total                                                 $          445,581,218 $       1,659,982,242 $      2,105,563,459




                                                                                                                      MOR-1b (CON'T)
                                                                                                                        PAGE 5 OF 15
         18-23538-rdd             Doc 1451   Filed 12/28/18 Entered 12/28/18 23:09:19                            Main Document
                                                          Pg 11 of 20
In re: SEARS HOLDINGS CORPORATION, et al.                                                                          Case No. 18-23538 (RDD)
(Jointly Administered)                                                                                    Reporting Period: 11/4/18 - 12/1/18
MOR-1c                                                                                                  Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                                   BANK ACCOUNT INFORMATION

                                                CASE                                             LAST 4 DIGITS     BANK
 #                  LEGAL ENTITY              NUMBER                        BANK                  ACCOUNT #      BALANCE           F/N
  1.   California Builder Appliances, Inc.   087-18-23565   Bank of America, N.A.                         6850           -         (a)
  2.   Florida Builder Appliances, Inc.      087-18-23566   Bank of America, N.A.                         7770           -         (a)
  3.   Innovel Solutions, Inc.               087-18-23548   Bank of America, N.A.                         3618           -         (a)
  4.   Kmart Corporation                     087-18-23549   Banco Popular                                 0247        53,827       (b)
  5.   Kmart Corporation                     087-18-23549   Banco Popular                                 6180       600,799       (b)
  6.   Kmart Corporation                     087-18-23549   BancorpSouth                                  3945        11,800       (c)
  7.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         0136           -         (a)
  8.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         0508           -         (a)
  9.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         0986           -         (a)
 10.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         0994           -         (a)
 11.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         1000           -         (a)
 12.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         2102       267,985       (a)
 13.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         3295           -         (a)
 14.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         3531           -         (a)
 15.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         3816           -         (a)
 16.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         3896           -         (e)
 17.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         3929       580,457       (e)
 18.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         4404           -         (a)
 19.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         5450    10,000,000       (d)
 20.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         6005           -         (a)
 21.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         6911           -         (a)
 22.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         7539           -         (e)
 23.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         7542           -         (e)
 24.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         7555           -         (e)
 25.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         7743           -         (e)
 26.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         7756           -         (e)
 27.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         7769           -         (a)
 28.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         7772           -         (a)
 29.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         7785           -         (e)
 30.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         7798           -         (a)
 31.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         7808           -         (a)
 32.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         7811           -         (a)
 33.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         7824           -         (e)
 34.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         7837           -         (e)
 35.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         7970           -          (f)
 36.   Kmart Corporation                     087-18-23549   Bank of America, N.A.                         8978     4,293,343       (h)
 37.   Kmart Corporation                     087-18-23549   Bank Of Oklahoma                              5769         9,098       (a)
 38.   Kmart Corporation                     087-18-23549   BB&T Bank                                     8654         6,712       (a)
 39.   Kmart Corporation                     087-18-23549   Capital One Bank                              9632        66,466       (a)
 40.   Kmart Corporation                     087-18-23549   Cherokee State Bank                           0494        68,382       (e)
 41.   Kmart Corporation                     087-18-23549   Citizens Bank                                 7910       326,865       (a)
 42.   Kmart Corporation                     087-18-23549   First and Farmers Bank                        0543        10,000       (e)
 43.   Kmart Corporation                     087-18-23549   First Bank and Trust Company                  9130        91,383       (g)
 44.   Kmart Corporation                     087-18-23549   First Hawaiian Bank                           0940       331,574       (a)
 45.   Kmart Corporation                     087-18-23549   First Interstate Bank of Billings NA          2277        15,147       (b)
 46.   Kmart Corporation                     087-18-23549   First Interstate Bank of Riverton             1274         2,670       (b)
 47.   Kmart Corporation                     087-18-23549   First National Bank                           0001        17,379       (e)
 48.   Kmart Corporation                     087-18-23549   Fidelity Bank                                 2180         3,841       (e)
 49.   Kmart Corporation                     087-18-23549   First National Bank of Grayson                4081        81,980       (e)
 50.   Kmart Corporation                     087-18-23549   First Security                                9005        34,651       (e)
 51.   Kmart Corporation                     087-18-23549   First Security                                7014        45,505        (i)
 52.   Kmart Corporation                     087-18-23549   First State Bank                              6705         4,000       (e)
 53.   Kmart Corporation                     087-18-23549   First Tennessee                               0555        47,125       (a)
 54.   Kmart Corporation                     087-18-23549   Hilltop National Bank                         4003         3,994       (e)
 55.   Kmart Corporation                     087-18-23549   Iowa State Bank                               4408        58,891       (e)
 56.   Kmart Corporation                     087-18-23549   M&T Bank                                      2880         6,600       (a)
 57.   Kmart Corporation                     087-18-23549   NBT Bank                                      0573         3,952       (e)

                                                                                                                                      MOR-1c
                                                                                                                                  PAGE 6 OF 15
         18-23538-rdd           Doc 1451         Filed 12/28/18 Entered 12/28/18 23:09:19                       Main Document
                                                              Pg 12 of 20
In re: SEARS HOLDINGS CORPORATION, et al.                                                                          Case No. 18-23538 (RDD)
(Jointly Administered)                                                                                    Reporting Period: 11/4/18 - 12/1/18
MOR-1c                                                                                                  Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                                       BANK ACCOUNT INFORMATION

                                                    CASE                                        LAST 4 DIGITS     BANK
 #                 LEGAL ENTITY                   NUMBER                     BANK                ACCOUNT #      BALANCE            F/N
 58.   Kmart Corporation                         087-18-23549   NorState Federal Credit Union            6752            25        (e)
 59.   Kmart Corporation                         087-18-23549   Old National Bank                        5501        19,324        (e)
 60.   Kmart Corporation                         087-18-23549   PNC Bank                                 0169       177,290        (a)
 61.   Kmart Corporation                         087-18-23549   PNC Bank                                 3334           -          (a)
 62.   Kmart Corporation                         087-18-23549   PNC Bank                                 9553           -          (a)
 63.   Kmart Corporation                         087-18-23549   Union Bank                               1583       649,064        (e)
 64.   Kmart Corporation                         087-18-23549   United Missouri Bank                     0553        98,652        (a)
 65.   Kmart Corporation                         087-18-23549   United Missouri Bank                     3100         5,000        (a)
 66.   Kmart Corporation                         087-18-23549   United Missouri Bank                     4642        10,000        (a)
 67.   Kmart Corporation                         087-18-23549   Wells Fargo                              0318       636,027        (a)
 68.   Kmart Corporation                         087-18-23549   Zions National Bank                      6778         7,007        (e)
 69.   Sears Holdings Corporation                087-18-23538   Bank of America, N.A.                    0679        19,292        (e)
 70.   Sears Holdings Corporation                087-18-23538   Bank of America, N.A.                    4266           -          (a)
 71.   Sears Holdings Corporation                087-18-23538   Bank of America, N.A.                    6719           -          (a)
 72.   Sears Holdings Management Corporation     087-18-23553   Bank of America, N.A.                    5426           -          (e)
 73.   Sears Holdings Management Corporation     087-18-23553   Bank of America, N.A.                    6338           -          (e)
 74.   Sears Holdings Management Corporation     087-18-23553   Bank of America, N.A.                    6722           -          (a)
 75.   Sears Holdings Management Corporation     087-18-23553   KeyBank                                  1056        17,075        (e)
 76.   Sears Holdings Management Corporation     087-18-23553   US Bank                                  8942           231        (e)
 77.   Sears Home Improvement Products, Inc.     087-18-23555   Bank of America, N.A.                    0978           -          (a)
 78.   Sears Protection Company                  087-18-23558   Bank of America, N.A.                    4583        78,826        (a)
 79.   Sears Protection Company (Florida), LLC   087-18-23569   Bank of America, N.A.                    4596         8,013        (a)
 80.   Sears Protection Company (PR), Inc.       087-18-23559   Banco Popular                            5678        22,442        (a)
 81.   Sears Roebuck Acceptance Corp.            087-18-23560   Bank of America, N.A.                    0955           -          (e)
 82.   Sears Roebuck Acceptance Corp.            087-18-23560   Bank of America, N.A.                    6815           -          (e)
 83.   Sears Roebuck Acceptance Corp.            087-18-23560   Bank of America, N.A.                    9512        88,015        (e)
 84.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    0149           -          (a)
 85.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    0556           -          (e)
 86.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    0895           -          (a)
 87.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    0903           -          (a)
 88.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    0911           -          (a)
 89.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    0929           -          (a)
 90.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    0945           -          (a)
 91.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    0952           -          (a)
 92.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    1451           -          (a)
 93.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    1595     2,117,720        (a)
 94.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    3107           -          (e)
 95.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    3266           -          (a)
 96.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    4120           -          (a)
 97.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    4205           -          (a)
 98.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    4394           -          (e)
 99.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    5261       173,799        (a)
100.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    5468           -          (a)
101.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    5885           -          (a)
102.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    6570    56,957,889        (g)
103.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    6654         1,434        (e)
104.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    6667           -          (e)
105.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    7607           -          (e)
106.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    7776           -          (a)
107.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    7802           -          (a)
108.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    7828           -          (e)
109.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    7831           -          (e)
110.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    7844           -          (e)
111.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    7857           -          (e)
112.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    7969           -          (e)
113.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    7972           -          (e)
114.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                    8279           N/A         (j)

                                                                                                                                      MOR-1c
                                                                                                                                  PAGE 7 OF 15
         18-23538-rdd            Doc 1451         Filed 12/28/18 Entered 12/28/18 23:09:19                              Main Document
                                                               Pg 13 of 20
In re: SEARS HOLDINGS CORPORATION, et al.                                                                                 Case No. 18-23538 (RDD)
(Jointly Administered)                                                                                           Reporting Period: 11/4/18 - 12/1/18
MOR-1c                                                                                                         Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                                        BANK ACCOUNT INFORMATION

                                                    CASE                                           LAST 4 DIGITS         BANK
 #                 LEGAL ENTITY                   NUMBER                      BANK                  ACCOUNT #          BALANCE              F/N
115.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                       8855               -            (a)
116.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                       8868               -            (a)
117.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                       8871               -            (e)
118.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                       8884               -            (a)
119.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                       8960               -            (e)
120.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                       8965        81,056,251          (h)
121.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                       8973               -            (e)
122.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                       8981         1,570,669          (a)
123.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                       8986               -            (e)
124.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                       8994               -            (e)
125.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                       9415             1,847          (e)
126.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                       9457           636,899          (e)
127.   Sears, Roebuck and Co.                    087-18-23537   Bank of America, N.A.                       9939               -            (a)
128.   Sears, Roebuck and Co.                    087-18-23537   Bank Of Oklahoma                            1048            96,211          (a)
129.   Sears, Roebuck and Co.                    087-18-23537   Capital One Bank                            4557               -            (c)
130.   Sears, Roebuck and Co.                    087-18-23537   Capital One Bank                            9999            10,272          (a)
131.   Sears, Roebuck and Co.                    087-18-23537   Citizens Bank                               3397           194,293          (a)
132.   Sears, Roebuck and Co.                    087-18-23537   First Hawaiian Bank                         8911           220,819          (a)
133.   Sears, Roebuck and Co.                    087-18-23537   First Tennessee                             0003            23,659          (a)
134.   Sears, Roebuck and Co.                    087-18-23537   KeyBank                                     4236            38,539          (e)
135.   Sears, Roebuck and Co.                    087-18-23537   PNC Bank                                    2515           157,695          (a)
136.   Sears, Roebuck and Co.                    087-18-23537   PNC Bank                                    3342               -            (a)
137.   Sears, Roebuck and Co.                    087-18-23537   PNC Bank                                    3424               -            (a)
138.   Sears, Roebuck and Co.                    087-18-23537   Regions Bank                                5433           100,177          (a)
139.   Sears, Roebuck and Co.                    087-18-23537   Union Bank                                  4871           464,987          (a)
140.   Sears, Roebuck and Co.                    087-18-23537   Wells Fargo                                 2397           399,143          (a)
141.   Sears, Roebuck de Puerto Rico, Inc.       087-18-23561   Banco Popular                               1580               -            (a)
142.   Sears, Roebuck de Puerto Rico, Inc.       087-18-23561   Banco Popular                               7665           410,899          (a)
143.   StarWest, LLC                             087-18-23579   Bank of America, N.A.                       9396               -            (a)
144.   Sears Roebuck Acceptance Corp.            087-18-23560   Bank of America, N.A.                        N/A               -            (k)

Footnote(s):
(a) The bank statement(s) are for the period from 11/3/18 through 11/30/18.
(b) The bank statement(s) are for the period from 10/27/18 through 11/23/18.
(c) The bank statement(s) date is 11/30/18.
(d) Kmart Corporation (087-18-23549) Bank of America, N.A. account ending in x5450 is a new account opened November 2018.
(e) The bank statement(s) are for the period from 11/1/18 through 11/30/18.
(f) Kmart Corporation (087-18-23549) Bank of America, N.A. account ending in x7970 had no activity in over a year and a balance of zero dollars as
     of 12/1/18.
(g) The bank statement(s) are for the period from 10/31/18 through 11/30/18.
(h) Kmart Corporation (087-18-23549) Bank of America, N.A. account ending in x8978 and Sears, Roebuck and Co. (087-18-23537) Bank of
     America, N.A. account ending in x8965 were "dormant" bank accounts. There was no beginning date on the bank statement and the ending
     date on the bank statement was 11/30/18.
(i) The bank statement(s) are for the period from 11/5/18 through 12/4/18.
(j) Sears, Roebuck and Co. (087-18-23537) Bank of America, N.A. account ending in x8279 is a new account opened December 2018.
(k) The Escrow DIP ABL Financing Account had a balance of zero as of 12/1/18 as the Company resumed paying on the ABL revolver.
(l) The Escrow PBGC Account is an account held for the benefit of the PBGC and therefore not listed in the accounts above. Distributions were
     made from the account in November and as of 12/1/18, the balance in the Escrow PBGC Account is zero.




                                                                                                                                               MOR-1c
                                                                                                                                           PAGE 8 OF 15
        18-23538-rdd      Doc 1451        Filed 12/28/18 Entered 12/28/18 23:09:19                   Main Document
                                                       Pg 14 of 20
In re: SEARS HOLDINGS CORPORATION, et al.                                                       Case No. 18-23538 (RDD)
(Jointly Administered)                                                                 Reporting Period: 11/4/18 - 12/1/18
MOR-1d                                                                               Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)

 SCHEDULE OF RETAINED RESTRUCTURING PROFESSIONAL FEE DISBURSEMENTS & US TRUSTEE FEES

                                                                             2018
                  PROFESSIONAL                            OCT.               NOV.         CUMULATIVE

  Estate Professionals
   Lazard Freres & Co. LLC                           $            -    $      1,480,000      $   1,480,000
   Prime Clerk (a)                                                -             515,000            515,000
  Total Estate Professionals                                      -           1,995,000          1,995,000

 Total Retained Professionals                                     -           1,995,000          1,995,000

 US Trustee Quarterly Fees                                        -                 -                  -

Total Professional and US Trustee Fees               $            -    $      1,995,000      $   1,995,000

Footnote(s):
(a) Prime Clerk payment of $515,000 in November represents a pre-payment for the Notice of
    Commencement mailing.




                                                                                                                     MOR-1d
                                                                                                                 PAGE 9 OF 15
      18-23538-rdd        Doc 1451        Filed 12/28/18 Entered 12/28/18 23:09:19          Main Document
                                                       Pg 15 of 20
In re: SEARS HOLDINGS CORPORATION, et al.                              Case No. 18-23538 (RDD)
(Jointly Administered)                                          Reporting Period: 11/4/18 - 12/1/18
MOR-2                                                         Federal Tax I.D. No. XX-XXXXXXX
(Unaudited)

                                      STATEMENT OF OPERATIONS

Condensed & Consolidated Income Statement (a)                                       Month Ended
                                                                                   December 1, 2018
                                                                                        (in millions)
   REVENUES
   Merchandise sales and services                                                   $                   782
   Services and other                                                                                   142
   Total revenues                                                                                       924

   COSTS AND EXPENSES
   Cost of sales, buying and occupancy - merchandise sales                                           674
   Cost of sales and occupancy - services and other                                                   92
   Total cost of sales, buying and occupancy                                                         766
   Selling and administrative                                                                        200
   Depreciation and amortization                                                                      25
   Impairment charges                                                                                 —
   Gain on sales of assets                                                                           (17)
         Total costs and expenses                                                                    974
   Operating income (loss)                                                                           (50)
   Reorganization, net                                                                               (44)
   Interest expense                                                                                  (29)
   Interest and investment income (loss)                                                               2
   Other loss                                                                                         (8)
   Income (loss) before income taxes                                                                (129)
   Income tax (expense) benefit                                                                        4
   NET LOSS                                                                         $               (125)

   Footnote(s):
   (a) Numbers may not foot due to rounding




                                                                                                                    MOR-2
                                                                                                              PAGE 10 OF 15
      18-23538-rdd       Doc 1451        Filed 12/28/18 Entered 12/28/18 23:09:19                    Main Document
                                                      Pg 16 of 20
In re: SEARS HOLDINGS CORPORATION, et al.                                          Case No. 18-23538 (RDD)
(Jointly Administered)                                                    Reporting Period: 11/4/18 - 12/1/18
MOR-3                                                                   Federal Tax I.D. No. XX-XXXXXXX
(Unaudited)

                                               BALANCE SHEET

Condensed & Consolidated Balance Sheet (a)                                                             As of
                                                                                                  December 1, 2018
                                                                                                     (in millions)
 ASSETS
 Current assets
  Cash and Cash Equivalents                                                                   $                        179
  Restricted Cash                                                                                                      152
  Accounts Receivable                                                                                                  350
  Merchandise Inventories                                                                                            2,081
  Prepaid Expenses and Other Current Assets                                                                            458
  Total Current Assets                                                                                               3,220

 Property and Equipment (net of accumulated depreciation and amortization)                                       1,010
 Goodwill and Intangible Assets                                                                                    696
 Other Assets                                                                                                      384
 Investment in Subsidiaries                                                                                     26,549
   TOTAL ASSETS                                                                               $                 31,859

 LIABILITIES
 Current Liabilities
  Short-Term Borrowings                                                                       $                    623
  Current Portion of Long-Term Debt and Capitalized Lease Obligations                                              436
  Debtor-in-possession credit facility                                                                             187
  Merchandise Payables                                                                                             155
  Intercompany Payables                                                                                         27,147
  Other Current Liabilities                                                                                      1,553
  Total Current Liabilities                                                                                     30,101

 Long-term Debt and Capitalized Lease Obligations                                                                2,988
 Pension and Postretirement Benefits                                                                               135
 Deferred Gain on Sale-Leaseback                                                                                   236
 Sale-Leaseback Financing Obligation                                                                               371
 Unearned Revenues                                                                                                 -
 Other Long-term Liabilities                                                                                       567
 Long-term Deferred Tax Liabilities                                                                                401
   Total Liabilities Not Subject to Compromise                                                                  34,799
 Liabilities Subject to Compromise                                                                               4,327
 Commitments and Contingencies                                                                                     -
 DEFICIT                                                                                                           -
   Total Deficit                                                                                                (7,267)
   TOTAL LIABILITIES AND DEFICIT                                                              $                 31,859

 Footnote(s):
 (a) Numbers may not foot due to rounding




                                                                                                                              MOR-3
                                                                                                                        PAGE 11 OF 15
        18-23538-rdd           Doc 1451        Filed 12/28/18 Entered 12/28/18 23:09:19                           Main Document
                                                            Pg 17 of 20
In re: SEARS HOLDINGS CORPORATION, et al.                                                                  Case No. 18-23538 (RDD)
Debtor                                                                                            Reporting Period: 11/4/18 - 12/1/18
MOR-4a, 4b, 4c                                                                                  Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)


                                          MOR-4a: STATUS OF POST-PETITION TAXES

Subject: November Monthly Operating Report Attestation Regarding Post-petition Taxes

The Debtor, Sears Holdings Corporation., et al., hereby submit this attestation regarding post-petition taxes.

All post-petition taxes for the Debtors, which are not subject to dispute or reconciliation, are current. There are no material tax
disputes or reconciliations.


/s/ Rob A. Riecker
Robert A. Riecker
Member Office of the CEO and Chief Financial Officer
Sears Holdings Corporation., et. al.




                         MOR-4b: SUMMARY OF UNPAID POST-PETITION VENDOR PAYABLES

                                                                  NUMBER OF DAYS PAST DUE
     DESCRIPTION                  CURRENT        1-30 DAYS          31-60 DAYS  61-90 DAYS   91+ DAYS                        TOTAL
Combined                         $ 155,223,732 $         -         $        -  $        -  $        -                    $   155,223,732




                                           MOR-4c: ACCOUNTS RECEIVABLE AGING

     DESCRIPTION                  CURRENT           1-30 DAYS        31-60 DAYS        61-90 DAYS        91+ DAYS            TOTAL
Accounts Receivable, Net (a)                                                                                             $   350,018,310

Footnote(s):
(a) Accounts Receivable, Net aging for $350,018,310 has not been completed at time of filing this MOR, see Note 8h in the Global
Notes for further detail.




                                                                                                                                  MOR-4a, 4b, 4c
                                                                                                                                  PAGE 12 OF 15
        18-23538-rdd        Doc 1451         Filed 12/28/18 Entered 12/28/18 23:09:19                       Main Document
                                                          Pg 18 of 20
In re: SEARS HOLDINGS CORPORATION, et al.                                                  Case No. 18-23538 (RDD)
Debtor                                                                            Reporting Period: 11/4/18 - 12/1/18
MOR-5                                                                           Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)


                                             PAYMENTS TO INSIDERS (a)

                          INSIDER PAYMENT SUMMARY (FOR THIS PERIOD ONLY)
                                        DESCRIPTION                                            AMOUNT
Regular Earnings, Adjust Regular Earnings, Cash Reimbursement Non-Tax, Commuter Pay, Expense $   1,091,331
Reimbursement, Relocation Payment, Restructuring Committee Retainer

Footnote(s):
(a) The payments to insiders includes payments by the Debtors to individuals who were directors of the Board of Sears
Holdings Corporation, employees who have been included in the Debtors’ Key Employee Incentive Plan, and the Debtors’
Chief Restructuring Officer during the reporting period.
Persons included as "insiders" have been included for informational purposes only. The Debtors do not concede or take
any position with respect to: (a) such person's influence over the control of the Debtors; (b) the management
responsibilities or functions of such individual; (c) the decision-making or corporate authority of such individual; or (d)
whether such individual could successfully argue that he or she is not an "insider" under applicable law, including,
without limitation, the federal securities laws or with respect to any theories of liability or for any other purpose.
Further, the inclusion of a party as an "insider" is not an acknowledgement or concession that such party is an "insider"
under applicable bankruptcy law.




                                                                                                                                    MOR-5
                                                                                                                              PAGE 13 OF 15
        18-23538-rdd        Doc 1451        Filed 12/28/18 Entered 12/28/18 23:09:19                   Main Document
                                                         Pg 19 of 20
In re: SEARS HOLDINGS CORPORATION, et al.                                                Case No. 18-23538 (RDD)
Debtor                                                                          Reporting Period: 11/4/18 - 12/1/18
MOR-6                                                                         Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)


                  DIP FINANCING (TERM LOAN, ABL AND JUNIOR TERM LOAN) - PERIOD TO DATE


                                                      BEGINNING       ADDITIONAL
                 DESCRIPTION                           BALANCE          DRAWS    PAYDOWNS ENDING BALANCE
DIP ABL Facility (including the rollup of pre-    $     111,889,241   $ 111,889,241 ($111,889,241) $        111,889,241
petition ABL revolving and term loans and L/Cs)
Note: shows draws and paydowns of DIP term
loans only; the revolving advances are repaid
with daily cash sweep, except for revolving
advances repaid on the Effective Date
DIP Junior Term Loan Facility                                   -        75,000,000           -              75,000,000




                                                                                                                            MOR-6
                                                                                                                      PAGE 14 OF 15
         18-23538-rdd               Doc 1451            Filed 12/28/18 Entered 12/28/18 23:09:19                    Main Document
                                                                     Pg 20 of 20
In re: SEARS HOLDINGS CORPORATION, et al.                                                              Case No. 18-23538 (RDD)
Debtor                                                                                        Reporting Period: 11/4/18 - 12/1/18
                                                                                            Federal Tax I.D. No. XX-XXXXXXX

                                                              MOR 7: DEBTOR QUESTIONNAIRE

Must be completed each month. If the answer to any of the questions is
“Yes”, provide a detailed explanation of each item. Attach additional
sheets if necessary.                                                            Yes                 No                          Comments
  1. Have any assets been sold or transferred outside the normal course of       X                               Under a Note Purchase Agreement,
      business this reporting period?                                                                            Sears Roebuck Acceptance Corp.,
                                                                                                                 Sears Holdings Corporation, and
                                                                                                                 certain other Debtors sold their
                                                                                                                 rights, title and interests to certain
                                                                                                                 medium-term intercompany notes
                                                                                                                 (MTN) issued by SRAC to Cyrus
                                                                                                                 Capital Partners, L.P. for $82.5MM
                                                                                                                 on 11/20/18, which proceeds (net
                                                                                                                 of expenses) were received on
                                                                                                                 11/28/18. (a)

 2.    Have any funds been disbursed from any account other than a debtor                           X
       in possession account this reporting period?
 3.    Is the Debtor delinquent in the timely filing of any post-petition tax                       X
       returns?
 4.    Are workers compensation, general liability or other necessary                               X
       insurance coverages expired or cancelled, or has the debtor received
       notice of expiration or cancellation of such policies?
 5.    Is the Debtor delinquent in paying any insurance premium payment?                            X
 6.    Have any payments been made on pre-petition liabilities this             X                                As allowed under the First Day
       reporting period?                                                                                         Orders
 7.    Are any post petition receivables (accounts, notes or loans) due from    X                                Sears Hometown and Outlet Stores
       related parties?                                                                                          owes SRC for the monthly
                                                                                                                 intercompany settlement related to
                                                                                                                 service contract sales, inventory
                                                                                                                 and other support functions
                                                                                                                 provided by the debtor.
  8.   Are any post petition payroll taxes past due?                                                X
  9.   Are any post petition State or Federal income taxes past due?                                X
 10.   Are any post petition real estate taxes past due?                                            X
 11.   Are any other post petition taxes past due?                                                  X
 12.   Have any pre-petition taxes been paid during this reporting period?      X                                The final portion of the sales tax
                                                                                                                 collected between October 7, 2018
                                                                                                                 and October 15, 2018 was paid in
                                                                                                                 November.
 13. Are any amounts owed to post petition creditors delinquent?                                    X
 14. Are any wage payments past due?                                                                X
 15. Have any post petition loans been received by the Debtor from any          X                                Received $112MM from BAML,
     party?                                                                                                      Citi & Wells Fargo as a Debtor in
                                                                                                                 Possession (DIP) Term Loan to
                                                                                                                 SRAC.
 16. Is the Debtor delinquent in paying any U.S. Trustee fees?                                      X
 17. Is the Debtor delinquent with any court ordered payments to attorneys                          X
     or other professionals?
 18. Have the owners or shareholders received any compensation outside                              X
     of the normal course of business?

Footnote(s):
(a) See Order Authorizing Debtors to Sell Medium Term Notes [ECF No. 826].




                                                                                                                                                MOR-7
                                                                                                                                          PAGE 15 OF 15
